Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to an amendment filed on 06/20/2022 for application Number 17/113,076. Claims 2 and 12-14 are amended. Claims 1-20 are pending.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
3GPP R1-1912407 (LG Electronics, 3GPP TSG-RAN WG2 Meeting #108, Reno, USA, 18 - 22, November, 2019;  hereinafter “NPL1”) 
Lee et al. (US 20190053170 A1; hereinafter “Lee”)
3GPP R2-1914679 (Huawei, HiSilicon, 3GPP TSG-RAN WG2 Meeting #108, Reno, USA, 18 - 22, November, 2019;  hereinafter “NPL2”)
Ma et al. (WO 2021088878 A1; hereinafter “Ma”)
3GPP TS 38.321 V15.7.0 (2019-09), 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification (Release 15) 
Vivo (3GPP TSG-RAN WG2 Meeting #108, Reno, USA, 18 - 22, November, 2019, R2-1914944) 
Cirik et al. (US 20200314885 A1) 
Kim et al. (US 20210021397 A1) 
Islam et al. (US 20210029772 A1) 

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following combination of features, nor would these have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention:
“receiving, from the BS, one of a first indication for BWP switching for the serving cell and a second indication for BWP switching for the dormancy group;
switching the activated BWP for the serving cell, based on one of the first indication and the second indication, from the dormant BWP to a non-dormant BWP; and 
triggering a first Power Headroom Reporting (PHR) upon switching the activated BWP for the serving cell from the dormant BWP to the non-dormant BWP.”
In contrast, the closest prior art, NPL1 discloses a communication method for operations with Bandwidth Part (BWP) switching performed by a User Equipment (UE) configured, by a Base Station (BS), with a serving cell and a dormancy group, the serving cell belonging to the dormancy group (Sec. 1; Sec. 2.1: Case 1), the communication method comprising: activating a dormant BWP as an activated BWP for the serving cell (Sec. 2.1: Proposal 2); receiving, from the BS, one of a first indication for BWP switching for the serving cell and a second indication for BWP switching for the dormancy group (Sec. 1: Agreements: Sec. 2.1); and switching the activated BWP for the serving cell, based on one of the first indication and the second indication, from the dormant BWP to a non-dormant BWP (Sec. 2.1.). But NPL1 does not disclose triggering a first Power Headroom Reporting (PHR) upon switching the activated BWP for the serving cell from the dormant BWP to the non-dormant BWP.  
Lee discloses triggering a first Power Headroom Reporting (PHR) upon additional BWP activation ([0106]). But as argued persuasively by the applicant, “in Lee, PHR is triggered when a "'deactivated" BWP becomes activated due to the dynamical scheduling from the gNB. Lee does not disclose or suggest triggering a PHR when an "activated" (and dormant) BWP is switched to another BWP such as a non-dormant BWP.”
NPL2 discloses activating the serving cell; activating a specific BWP for the serving cell upon activating the serving cell, the specific BWP configured by a BWP identity; and triggering a first Power Headroom Reporting (PHR) upon activating the Scell (Sec. 4 Annex- TP for 38.321; Sec. 5.9). But NPL2 also fails to disclose triggering a PHR when an "activated" (and dormant) BWP is switched to another BWP such as a non-dormant BWP.
Ma discloses a communication method for operations for a terminal, the method comprising: configuring, by a base station (BS), a dormant BWP and a non-dormant BWP for the terminal in a serving cell (P. 14, Lines 14-16; P.8, Lines 29-32; P. 10, Lines 38-39); receiving, from the BS, a first indication for BWP switching for the serving cell; switching the activated BWP for the serving cell, based on one of the first indication from the dormant BWP to a non-dormant BWP, and triggering a switch from a first power consumption behavior to the second power consumption behavior upon switching the activated BWP for the serving cell from the dormant BWP to the non-dormant BWP (P. 5, Lines 34-46 and Fig. 1; P. 8, Lines 13-15). But Ma does not disclose triggering a Power Headroom Reporting when switching from a dormant BWP to a non-dormant BWP.
Other prior art of record documents also do not disclose the claimed combination of features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claim 11 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471